Exhibit 10.1

Avista Corporation

Base Compensation Table

 

Name and Principal Position

  

Previous Base

Compensation

  

New Base

Compensation*

Scott L. Morris

President and Chief Operating Officer (1)

   $ 325,000    $ 375,000

Malyn K. Malquist

Executive Vice President and

Chief Financial Officer (2)

   $ 325,000    $ 350,000

 

(1) Named president and chief operating officer on May 12, 2006. Previously
senior vice president of Avista Corporation and president of Avista Utilities.

 

(2) Named executive vice president and chief financial officer on May 12, 2006.
Previously senior vice president and chief financial officer of Avista
Corporation.

 

* Effective May 15, 2006